DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

The drawings are objected to because the gray-scale portions of Figs. 1, 3, and 4 may not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuberger (US 20160000507 A1, January 7, 2016).
Regarding claim 1, Neuberger teaches a fiber optic medical treatment device/system comprising: a laser energy source (104, Fig. 1) an enclosure (108, Fig. 1); an optical fiber (102, Fig. 1); and means to connect and enclose a laser source to ensure sterility and provide safe operation.  See, e.g., [0024].
Regarding claim 2, Neuberger teaches a fiber optic medical treatment device/system, wherein said device is disposable, i.e. a single use device.  See, e.g., [0028].
Regarding claim 3, Neuberger teaches a fiber optic medical treatment device/system, wherein said laser source is hermetically sealed in said enclosure.  See, e.g., [0026].
Regarding claim 4, Neuberger teaches a fiber optic medical treatment device/system, further comprising a stereo-specific connection system to said optical fiber.  See, e.g., [0026].
Regarding claim 5, Neuberger teaches a fiber optic medical treatment device/system, wherein said optical fiber comprises a funnel-shaped proximal end for a directional keyed junction with said laser energy source unit.  See, e.g., [0026].
Regarding claim 6, Neuberger teaches a fiber optic medical treatment device/system, wherein said enclosure serves as a handgrip for manipulating said device.  See, e.g., [0027].
Regarding claim 7, Neuberger teaches a fiber optic medical treatment device/system, wherein said laser chergy source unit is battery-powered.  See, e.g., [0027].
Regarding claim 8, Neuberger teaches a fiber optic medical treatment device/system, further comprising REID technology to identify laser/fiber package.  See, e.g., [0027].
	Regarding claim 9, Neuberger teaches a fiber optic medical treatment device/system, further comprising RFID technology to control radiation parameters.  See, e.g., claim 9.
	Regarding claim 10, Neuberger teaches a medical treatment device/system comprising: a laser energy source connected to a rigid laser conveying means enclosed to ensure sterility and provide safe operation.  See, e.g., claim 10.
	Regarding claim 11, Neuberger teaches a medical treatment device/system, wherein said device is disposable, a single use device.  See, e.g., claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792